Case 8:20-cv-00051-SB-KES Document 33 Filed 10/30/20 Page 1 of 2 Page ID #:207




  1                                                        October 30, 2020
  2
                                                                VPC
  3                                                      JS-6
  4
  5
  6                            UNITED STATES DISTRICT COURT

  7                          CENTRAL DISTRICT OF CALIFORNIA
      DANIEL MELCHER and LINDA                      Case No. 8:20-cv-00051-SB-KES
  8
      MELCHER,
  9
                             Plaintiffs,            ORDER OF
 10                                                 DISMISSAL WITH PREJUDICE
      v.
 11
 12   NATIONSTAR MORTGAGE, LLC,
      d/b/a MR. COOPER, EQUIFAX, INC.,
 13   EXPERIAN INFORMATION
 14   SOLUTIONS, INC., TRANS UNION,
      LLC, and DOES 1-10, inclusive,
 15
 16                          Defendants.

 17         ORDER OF DISMISSAL WITH PREJUDICE OF TRANS UNION LLC
 18               Plaintiffs Daniel Melcher and Linda Melcher have announced to the Court
 19   that all matters in controversy against Trans Union LLC have been resolved. A
 20   Stipulation of Dismissal with Prejudice of Trans Union LLC has been signed and
 21   filed with the Court.         Having considered the Stipulation of Dismissal with
 22   Prejudice of Trans Union LLC, the Court makes and delivers the following ruling:
 23   ///
 24   ///
 25   ///
 26
 27
 28

      4370175.1
Case 8:20-cv-00051-SB-KES Document 33 Filed 10/30/20 Page 2 of 2 Page ID #:208



  1           IT IS ORDERED that the claims and causes of action that were or could
  2   have been asserted herein by Plaintiffs Daniel Melcher and Linda Melcher against
  3   Defendant Trans Union LLC are in all respects dismissed with prejudice to the
  4   refiling of same, with court costs and attorneys’ fees to be paid by the party
  5   incurring same.
  6
  7   DATED this 30th day of October, 2020.
  8
  9
 10                                       HONORABLE STANLEY
                                          BLUMENFELD, JR
 11                                       UNITED STATES DISTRICT JUDGE

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      4370175.1
